Case 5:20-cv-00799-R Document 1-6 Filed 08/12/20 FUSES NODES TRICE CUOURL
OKLAHOMA COUNTY

 

 

 

wa JUL 27 2020
1047314104 RICK WARREN
IN THE DISTRICT COURT WITHIN AND FOR OKLAHOMA COUNFPURT CLERK
STATE OF OKLAHOMA
JOSE MEJIA LOPEZ,
Plaintiff,
Vv.
Case No. CJ-2020-2664
R&R EXPRESS, INC.; EDWARD DANIEL DAVIS; Judge: Aletia Haynes Timmons
AND AMERICAN HALLMARK INSURANCE
COMPANY,
Defendants.
COMBINED ANSWER OF

 

R&R EXPRESS, INC.; AND EDWARD DANIEL DAVIS

COME now the Defendants R&R Express, Inc., and Edward Daniel Davis answers
Plaintiff's Petition in numerical sequence as follows;

1. Defendants admit the date, time and location of the accident at issue contained in
Paragraph No. 1 of the Plaintiffs Petition, but deny negligence on the part of Defendant Davis.

2. Defendants deny the allegations contained in Paragraph No. 2 of the Plaintiff's
Petition.

3. Defendants deny negligence. Defendants are without sufficient information to
either admit or deny the balance of the allegations contained in Paragraph No. 3 of the Plaintiff's
Petition, therefore they are denied.

4. Defendants admit that Defendant Davis was acting under the authority of Defendant
R&R Express, Inc., at the time of the accident. The balance of the allegations contained in
Paragraph No. 4 of the Plaintiff's Petition are denied.

5. Defendants are without sufficient information to either admit or deny the

allegations contained in Paragraph No. 5 of the Plaintiff's Petition, therefore they are denied.

EXHIBIT

Pol
Case 5:20-cv-00799-R Document 1-6 Filed 08/12/20 Page 2 of 3

AFFIRMATIVE DEFENSES
1. Defendants deny that they, their agents, servants or employees committed any act

of negligence which caused or contributed to the Plaintiff's damages.

2. Plaintiff's claims may be barred or reduced by the doctrine of comparative fault.
3. Plaintiff’s claims may be barred by the doctrine of unavoidable accident.

4. Plaintiff's claims may be barred by the doctrine of assumption of risk.

5. Plaintiffs complaint of injury and damage, if any, may be the result of pre-existing

conditions, natural causes or causes not related to the accident in question.

6. Plaintiff's damage claims are limited by 12 O.S §3009.1.

7. Plaintiff's Petition fails to state a claim for relief or cause of action for negligent
entrustment and negligent supervision in light of the stipulation reached in Response to Paragraph
No. 4 of the Plaintiffs Petition.

8. These Defendants reserve the right to amend or modify their Answer upon the
completion of discovery.

WHEREFORE, premises considered, these Defendants pray that they be dismissed from this
cause of action with their costs and attorneys’ fees expended herein and for any and all other relief as

the Court may deem just and proper.
Case 5:20-cv-00799-R Document 1-6 Filed 08/12/20 Page 3 of 3

By

Respectfully submitted,

 

 

DAN S. FOLLUO, OBA# 11303
dfolluow@rhodesokla.com

AUSTIN T. JACKSON, OBA# 33922
ajackson(@rhodesokla.com

RHODES, HIERONYMUS, JONES,
TUCKER & GABLE

P.O. Box 21100

Tulsa, Oklahoma 74121-1100

(918) 582-1173

(918) 592-3390 Facsimile
ATTORNEYS FOR DEFENDANTS
R&R EXPRESS, INC. and
EDWARD DANIEL DAVIS

CERTIFICATE OF SERVICE

I certify that on 27" day of July, 2020, the above was sent via U.S. Mail to the below

counsel of record:

Mark Shores, OBA #10128

Post Office Box 2955

Oklahoma City, Oklahoma 73101
Attorneys for Plaintiff

 

 

DAN S. FOLLUO/AUSTIN T. JACKSON
